Citation Nr: 0522341	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
Persian Gulf Syndrome resulting in fatigue, chest pain, 
headaches, insomnia, psychiatric disorder, digestive 
disability, and bronchitis.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for insomnia.

10.  Entitlement to service connection for chest pain.

11.  Entitlement to service connection for a right arm 
disorder.

12.  Entitlement to service connection for laceration, right 
ring finger (claimed as a hand condition).

13.  Entitlement to service connection for a leg disorder.

14.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from April 1984 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran testified before the RO in January 2001 and 
before the undersigned at a Travel Board hearing in August 
2004.  Transcripts of these hearings have been associated 
with the claims folder.  

The veteran has also raised the issues of entitlement to 
service connection for post- traumatic stress disorder 
(PTSD), hypothyroidism, laceration of the left finger, and 
high cholesterol.  These matters are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.  Also, the current 
claim of service connection for a leg disorder includes a 
claim that disability is due to a service-connected back 
disability.  That matter was not addressed in the August 2000 
determination and the current claim is considered a new 
claim.  

The issues of reopening the issues of entitlement to service 
connection for a right knee disorder and left ankle disorder, 
as well as entitlement to service connection for Persian Gulf 
Syndrome, diabetes mellitus, hypertension, right shoulder, 
neck, headaches, insomnia, chest pain, right arm, right ring 
finger, leg pain, and skin rash are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The evidence added to the record since the RO issued its 
notice of decision in January 1996 denying service connection 
for Persian Gulf Syndrome, bears directly and substantially 
upon the specific matter under consideration and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The rating decision of January 1996 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2001).

2.  New and material evidence has been received since the 
January 1996 rating decisions to reopen a claim for service 
connection for Persian Gulf Syndrome resulting in fatigue, 
chest pain, headaches, insomnia, psychiatric disorder, 
digestive disability, and bronchitis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any concerning certain 
aspects of the claims development.  VA promulgated 
regulations that implement these statutory changes.  38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the VCAA.  In a 
September 2002supplemental statement of the case (SSOC), the 
RO explained the requirements for reopening previously denied 
claims, explained that it would obtain VA records, as well as 
records from private physicians, other agencies, or 
employment records, if the veteran provided sufficient 
information to request them.  The RO has also properly 
pursued obtaining all evidence described by the veteran.  
Given the favorable disposition of the claim, any defect in 
notice or assistance would not result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the Board finds that the duties of notice and 
assistance with respect to this claim have been met.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
appellant's claim was received in October 1999, the amended 
regulations are not applicable.  

II.  New and Material Evidence Analysis

The veteran submitted his original claim for service 
connection for Persian Gulf Syndrome resulting in fatigue, 
chest pain, headaches, insomnia, psychiatric disorder, 
digestive disability, and bronchitis in June 1995.  The RO 
denied that claim in a January 1996 rating decision, finding 
no current disability.  Although the RO provided notice of 
this denial as well, the veteran did not initiate an appeal.  
Therefore, the RO's decision of January 1996 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2004).  

The rating decision therefore became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.202, 20.302, 20.1103.  However, a claim will be reopened 
if new and material evidence has been submitted since the 
last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for Persian Gulf Syndrome resulting in fatigue, 
chest pain, headaches, insomnia, psychiatric disorder, 
digestive disability, and bronchitis was received in October 
1999, and evidence has been received in support of the 
application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The RO denied this claim in August 2000 arguing that the 
appellant failed to submit "new and material evidence" of 
current disability.  Appellant filed a Notice of Disagreement 
(NOD) in August 2000 and an appeal was timely filed in 
February 2002.

The Board notes that even though the RO's August 2000 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim.  

Upon review of the record, the Board finds that the evidence 
submitted since the January 1996 rating decision is new and 
material with regard to the claims for service connection for 
Persian Gulf Syndrome.  Specifically, on December 27, 2001, 
during the pending appeal, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  This 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.  

The veteran has claimed that he experiences multiple joint 
pain, fatigue, and gastrointestinal disorders.  It is not 
clear from the evidence of record (1) whether the veteran has 
fibromyalgia, chronic fatigue syndrome, or irritable bowel 
syndrome; and (2) whether any chronic disorder manifested is 
related to any incident of service.  Given the change in the 
regulations, the veteran's claim for Persian Gulf Syndrome 
resulting in fatigue, chest pain, headaches, insomnia, 
psychiatric disorder, digestive disability, and bronchitis is 
reopened.

As described in more detail below, on remand the veteran 
should be afforded an appropriate VA examination to determine 
whether he suffers from an undiagnosed illness manifested by 
fatigue, chest pain, headaches, insomnia, psychiatric 
disorder, digestive disability, and bronchitis.  Since this 
claim is being granted for the purposes of reopening the 
claim for service connection for Persian Gulf Syndrome, a 
discussion of VA's notice and duty to assist requirements is 
unnecessary.  


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for Persian Gulf 
Syndrome resulting in fatigue, chest pain, headaches, 
insomnia, psychiatric disorder, digestive disability, and 
bronchitis, the claim is reopened.

REMAND

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  With respect to the above listed claims, there 
does not appear to be any documentation showing the RO 
explained 1) what evidence is needed to substantiate the 
veteran's claims for service connection or to reopen the 
claims for service connection based on new and material 
evidence, if any, 2) which portion of that evidence, if any, 
the veteran has the responsibility to provide, and 3) which 
portion of that evidence, if any, the VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Also, service medical records show occasional elevated blood 
pressure readings and August 2002 and 2004 statements from 
the veteran's private physician, Dr. "E.", relate the 
veteran's current hypertension to service.  Given these 
opinions, on remand he should also be afforded an appropriate 
VA examination to resolve this matter.  See Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  Medical expertise informed by 
full review of the history and appropriate testing and 
examination is required.  This process is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.

Finally, during the January 2001 RO and August 2004 Travel 
Board hearings the veteran testified that he cut his left 
finger in service, not his right finger, and that he was 
claiming service connection for residuals of laceration of 
the left finger.  The RO should clarify which finger, the 
left or the right, is currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 1117, 5102, 5103, and 
5103A (West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.  

?	Particularly, the RO must notify the 
veteran as to what evidence is 
needed to support his claims, which 
are listed on the title page of this 
action, what evidence VA will 
develop, and what evidence the 
veteran must furnish to warrant a 
favorable decision.  The veteran 
must be informed that he should 
submit any relevant evidence that he 
has in his possession.

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
in light of the amendments in the law 
with respect to establishing service 
connection for an undiagnosed illness, 
and given the recent changes in the law, 
and the veteran has not had an 
examination for this since 1995 for the 
express purpose of determining whether 
there exists a disability or an 
undiagnosed illness that can be related 
to service based on the recent amendments 
in the law, the RO should schedule the 
veteran for an examination(s) for that 
purpose.  

?	All indicated tests and studies 
should be accomplished.  Based upon 
review of the claims file and 
examination of the veteran, the 
examiner should offer an opinion as 
to the etiology of the disabilities 
shown to be currently present, which 
are claimed by the veteran to be 
causally related to his military 
service.  

?	The disabilities claimed by the 
veteran to be related to service 
include fatigue, chest pain, 
headaches, insomnia, psychiatric 
disorder, digestive disability, and 
bronchitis, whether on a direct 
basis or whether due to an 
undiagnosed illness.  The examiner 
should determine whether the veteran 
has fibromyalgia (claimed as 
multiple joint pain), chronic 
fatigue syndrome, or irritable bowel 
syndrome.  

?	If any of the claimed undiagnosed 
illnesses are found, the examiner 
should then give an opinion as to 
whether there is a 50 percent 
probability or greater that 
pertinent disability had its onset 
in or is otherwise related to 
service.

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to determine whether the 
veteran's hypertension is related to 
service.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  

?	All tests and studies deemed helpful 
by the examiner should be conducted 
in conjunction with the examination.  
The examiner should specifically 
review the August 2002 and August 
2004 statements from the veteran's 
private physician, Dr. "E" (green 
tabs).  After reviewing this 
evidence the examiner should then 
give an opinion as to whether there 
is a 50 percent probability or 
greater that the veteran's 
hypertension had its onset in or is 
otherwise related to service.

4.  The RO should notify the veteran and 
ask him to clarify whether he is claiming 
service connection for a left or right 
finger disability.  During the hearing 
before the undersigned, the veteran 
indicated that the wrong finger was 
adjudicated.  After clarifying the issue, 
the RO should adjudicate the claim.   

5.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete, and if additional 
evidence is obtained, the claims should 
be readjudicated.  If the claims remain 
denied the RO must furnish the claimant 
and her representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


